—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered March 1, 1996, convicting defendant, upon his plea of guilty, of murder in the second degree and conspiracy in the second degree, and sentencing him to concurrent terms of 22 years to life and 8Vs to 25 years, respectively, and order, same court and Justice, entered on or about August 8, 1997, which denied defendant’s motion to vacate the judgment pursuant to CPL 440.10, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea and his motion to vacate the judgment. Recognizing the special scrutiny required when a defendant’s plea is connected to that of a relative, we conclude that to the extent that defendant’s plea may be considered linked to the plea of his codefendant brother, such linkage did not render defendant’s plea involuntary under the totality of circumstances. Particularly pertinent is the overwhelming evidence of defendant’s guilt set forth in the thorough allocution presented to the court below (see, People v Fiumefreddo, 82 NY2d 536, 544, 545-546). Concur — Ellerin, P. J., Rosenberger, Andrias, Saxe and Friedman, JJ.